Harvey L. Creasman met Caroline Paul sometime in 1939. They did not attempt or intend to get married, but shortly after becoming acquainted she went to live with him in Bremerton. At that time, she had three or four dollars, some personal effects, jewelry, and a 1933 Plymouth sedan. He owned a 1931 Plymouth coupe. Shortly thereafter, in 1940, he obtained employment at the Puget Sound naval shipyard, and between that time and 1947 his salary totaled $13,435.30. From this there was *Page 359 
deducted from his pay $1,236.25 for the purchase of war bonds.
Caroline Paul was an excellent housekeeper and handled the pay checks of Harvey L. Creasman, who left all of his financial affairs to her. A contract for the purchase of a piece of real property was entered into with one Mattie Joslin in the name of Caroline Paul. The down payment on this property was Mr. Creasman's 1931 Plymouth coupe, representing the sum of ninety dollars. Subsequent payments were made at the Hanks real estate office by Caroline Paul with Harvey L. Creasman's government checks or the proceeds therefrom. In July, 1942, a deed to the property was given in the name of Caroline A. Paul. Building materials were purchased from the White River Lumber Company and the John Dower Lumber Company, with which Harvey L. Creasman added to the house on the property in which they were living. Some of the payments for the material were made in cash by Caroline Paul and some with government checks made payable to Harvey L. Creasman.
The invoices were carried in the name of Harvey L. Creasman. A considerable amount of furniture was purchased from the Kaufman-Lebo Furniture Company and others. The accounts were carried in the name of Harvey L. Creasman. Caroline Paul opened a bank account with the Kitsap County Bank in the name of Caroline A. Creasman. Some of the deposits consisted of government checks made payable to Harvey L. Creasman. She cashed the war bonds and with the proceeds opened a postal savings account in the name of Caroline A. Creasman. After the parties had improved and furnished the house and acquired the sums mentioned heretofore in the postal savings and bank account, Caroline Paul died in October, 1946.
The court's finding that all of the money used in purchasing the property came out of the earnings of Mr. Creasman is supported by evidence clear, cogent, and convincing.
The relationship between Harvey L. Creasman and Caroline Paul is not recognized by the law. It did not constitute *Page 360 
a community, nor was the property acquired by the parties community property by analogy or otherwise. In the absence of a trust relationship, such property belongs to the party in whose name the property stands, and a court should not attempt to unscramble contributions in the way of services toward the accumulation of such property. Engstrom v. Peterson, 107 Wash. 523,182 P. 623; Beyerle v. Bartsch, 111 Wash. 287,190 P. 239; Hynes v. Hynes, 28 Wash. 2d 660, 184 P.2d 68.
In the Hynes case, supra, there was found to be a commercial partnership in a tavern, but the proof of this fact did not depend on the parties having held themselves out as man and wife. In an action between the parties, the property was partitioned upon the basis of the partnership that was found to exist. There was no joint business endeavor in the instant case, and no facts from which a partnership could be established. Caroline Paul kept the house, and Harvey L. Creasman earned the money coming into their hands by his labors in the shipyard. Had the parties been man and wife, of course, she would have had a community interest in his wages and everything bought with them. Without a marriage, she had no interest in them. The court should not attempt to place a value on her services and trace it into any property accumulated while they lived together.
Had there been any evidence that Caroline Paul had put some of the money into any of the real or personal property acquired, the court should leave the parties where it found them, that is to say, the property would belong to the one in whose name the title stood. However, all of the money having been Harvey L. Creasman's, this is a proper case to invoke the doctrine of a resulting trust. No citations are necessary for the rule that, where one acquires title to property, either real or personal, with the money of another, it is presumed to be held in trust for the benefit of the other. The exception to this rule is where the person taking title is the natural object of the bounty of the one supplying the consideration for acquiring the property. *Page 361 
In Scott v. Currie, 7 Wash. 2d 301, 109 P.2d 526, this court said:
"Where, however, a husband purchases property in the name of his wife, and pays for it with his separate funds, there is then, under such state of facts, no presumption of a resulting trust in favor of the husband, in the absence of a showing that such a trust was intended, but it is presumed, because of the relationship of the parties, and because of the husband's duty to support, that the husband intended to make a gift to his wife of the beneficial interest in the property passing under the deed. See 13 R.C.L. 1389, § 439; Ann. Cas. 1915C, 1082; 3 Scott on Trusts (1939), § 442."
The exception, of course, does not apply in the instant case. The deceased was not the wife of the appellant, nor should the law recognize any relationship upon which a natural object of bounty can be predicated.
I have but one reason for dissenting. That has to do with the effect of the majority opinion upon the law of resulting trusts, which up until now has been reasonably clear and certain in this state. The majority opinion does not key the deceased into our rule by placing her in the same category as a wife or other person who is the natural object of one's bounty, to whom the exception to the rule of resulting trust applies. Neither does it apply the rule. It characterizes the parties as something considerably more than "domestic strangers," which I am unable to classify, and concludes that they have accumulated property by their joint efforts though they were not a community and none of her money was used. The majority opinion says:
"However, the whole doctrine of resulting trusts is founded upon the principle of a presumed intention to create a trust; and where the facts and circumstances are such as reasonably indicate an absence of such intention or indicate a contrary intention, the principle should not be applied."
Again, the majority opinion says:
"Under the facts of this case, there is, in our opinion, no room or reason for an equitable presumption of an intention on the part of the appellant to make himself the beneficial owner of the property and to constitute Caroline A. Paul a *Page 362 
trustee merely holding the legal title. On the contrary, we think that, under these circumstances and in the absence of any evidence to the contrary, it should be presumed as a matter oflaw that the parties intended to dispose of the property exactly as they did dispose of it."
I find no hint anywhere in the record that the parties either divided the property between themselves or disposed of it in any manner. Had they done so, I could have agreed with the majority opinion. I think the record is clear to the contrary that these "more than domestic strangers" during the deceased's lifetime, intended to enjoy and possess the property in common. Certainly, neither of them had exclusive possession of any of it, and, certainly, there was no conveyance or evidence of agreement between them.
If the question in whose name certain property was acquired or who made certain purchases is determinative of the rights of the parties here involved, then obviously there would never be an occasion to invoke the rule of resulting trusts. I think the law of resulting trusts should apply in this case, and I cannot agree that we should raise a presumption, as a matter of law, that one has done a strange and unnatural thing. It seems strange and unnatural to me to suppose that the appellant ever intended to make such a gift to Caroline A. Paul that her heirs would take any of the property in question to the exclusion of himself, who, at no time, parted with either the possession or enjoyment of it.
Being unable to determine what if anything is left of the law of resulting trusts in the light of the holding of the majority opinion, I dissent.
BEALS and ROBINSON, JJ., concur with MALLERY, C.J.